ADVISORS SERIES TRUST c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 October 28, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re: Advisors Series Trust (the “Trust”) File Nos.: 333-17391 and 811-07959 Huber Capital Equity Income Fund (S000018427) Huber Capital Small Cap Value Fund (S000018428) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Huber Capital Equity Income Fund and the Huber Capital Small Cap Value Fund (the “Funds”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated October25, 2011, and filed electronically as Post-Effective Amendment No. 386 to the Funds’ Registration Statement on Form N-1A on October 25, 2011. If you have any questions or require further information, do not hesitate to contact the undersigned at (414) 765-6609. Sincerely, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. For U.S. Bancorp Fund Services, LLC
